18-22716-shl      Doc 28      Filed 04/22/19      Entered 04/22/19 10:49:26           Main Document
                                                 Pg 1 of 1




    _____________________________________________________________________________________
                        85 Broad St., Suite 501, New York, New York 10004
                                  t: 212.471.5100 f:212.471.5150
                                        friedmanvartolo.com
                                                                                          April 22, 2019

Honorable Robert D. Drain
United States Bankruptcy Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

        Re:     Francisca Quiroa De Calderon
                Bankruptcy Case No: 18-22716

        This office represents SN Servicing Corporation, the Secured Creditor in the above referenced
action. On April 2, 2019 Secured Creditor issued a denial letter for this loan, due to insufficient income.
Our office submitted a copy of the denial letter to Debtor’s counsel and they responded with a few
questions regarding the denial. Specifically, Counsel stated the monthly gross household income
totaled $8,868.02, not $8,721, that the Secured Creditor used. I confirmed with my client and they
advised that this difference of $146 would not result in a different decision. Our office also provided
counsel with information regarding the property tax payments and believe all outstanding issues related
to the denial have been answered. Therefore, we respectfully request loss mitigation be terminated at
this time.


        Please feel free to contact our office should you have additional questions.

                                                         Sincerely,


                                                         /s/ Jonathan Schwalb, Esq.
                                                         Jonathan Schwalb, Esq.
                                                         Friedman Vartolo LLP
                                                         85 Broad Street, Suite 501
                                                         New York, New York 10004
                                                         (P) 212.471.5100
                                                         (F) 212.471.5150
                                                         bankruptcy@friedmanvartolo.com
